UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 AMENDMENT NO. 1 TO FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Fiscal Year Ended January 31, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No.000-51193 ASPIRE JAPAN, INC. (Exact name of issuer as specified in its charter) Delaware 20-8326081 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 5757 W. Century Blvd., Suite 700 Los Angeles, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (310) 348-7255 Securities registered under Section 12(b) of the Exchange Act: None. Securities registered under Section 12(g) of the Exchange Act: Common stock, $.001 par value per share. (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes oNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the ExchangeAct. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesxNo * The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant on January 31, 2009 based on a closing price of $6.25 was approximately $7,775,937. As of May 18, 2009, the registrant had 7,854,150 shares issued and outstanding. Documents Incorporated by Reference: None. TABLE OF CONTENTS PART I ITEM 1. DESCRIPTION OF BUSINESS 1 ITEM 1A. RISK FACTORS 2 ITEM 2. PROPERTIES 2 ITEM 3. LEGAL PROCEEDINGS 2 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 2 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY; RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 2 ITEM 6. SELECTED FINANCIAL DATA 3 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 3 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 7 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 8 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 20 ITEM 9A(T). CONTROLS AND PROCEDURES 20 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 21 ITEM 11. EXECUTIVE COMPENSATION 21 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 22 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 23 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 23 PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES SIGNATURES 24 PART I ITEM 1.DESCRIPTION OF BUSINESS. Corporate History We were incorporated under the laws of the State of Delaware on February 2, 2005. On July 7, 2006, Ken Osako obtained all of our shares of common stock and changed our name to Dream Media, Inc. On May 23, 2007 we changed our name to Aspire Japan, Inc. (“Aspire Japan”) to better reflect our business plan of the mail-order business operation in Japan at the time. The mail-order business was subsequently abandoned in August 2008 when weentered intointellectual property trading agreements with two third-party companies representing a seller and a buyer. As a result our primary focus became trading and brokering intellectual property rights. Ken Osako is our Chairman of the Board and Chief Financial Officer, as well as our controlling stockholder. Our main office is located at 5757 W. Century Blvd., Suite 700, Los Angeles, CA 90045 and the telephone number is (310) 348-7255. The Company We seek to buy and brokerIntellectual Property Rights to generate income in the future. We intend to sell purchased Intellectual Property Rights to the prospective buyers. We have entered into the first set of Intellectual Property purchase and sales agreements in August 2008. Our initial plan was to purchase the toilet water purification and re-circulation system for the non-sewage available area and then to sell this Intellectual Property Rights to the buyer. However, the buyer of the project could not meet the financial obligations despitea sales and the payment agreement. Therefore, we could not generate income from this transaction and instead suffered a financial loss from this transaction. For future transactions, we will ensure that the buyers of the Intellectual Property Rights have the financial capability to pursue the transactions before enter into any purchase agreements.Ultimately it is our intention togenerate income from the brokerage service and buying-and-selling of the Intellectual Property Rights. Products and Services Our principal business activity will be the buying-and-selling of the Intellectual Property Rights. Intellectual Property Rights are tradable, identifiable, and legally protected assets. Common forms of intellectual property rights are: patents, copyrights, trademarks, trade secrets, know-how, and franchises. In many cases, intellectual property rights usually provide creators of original works economic incentive to develop and share ideas through a temporary monopoly in the business world. In the business of buying-and-selling and brokering the Intellectual Property Rights, the valuation of the Intellectual Property Rights is very a challenging and extremely important part of the process. Since we do not have any expertise in the valuation of Intellectual Property Rights, we will rely onthird party professional opiniond to value the Intellectual Property Rights. We do not have specific vendors or partners to conduct valuation service for the Intellectual Property rights and will try to get several different opinions on each transaction. To conduct our business, we are searching forIntellectual Property Rights that are valued with the net cash flow approach with the market consideration of only one market. Some of the Intellectual Property Rights such as the combination of patents and the business know-how only contains a net cash flow approach with only one market; however, the valuation of such an intellectual property can increase with the addition of the other markets. We are trying to capitalize on this difference of the valuation with one market vs. the valuation with several markets. Revenue Streams We intend to generate revenues from two sources; the primary source for the revenue will be in a form of the mark-up on the intellectual property rights that has a higher valuation with several new markets in the selling valuation price. We will focus only on the intellectual property rights that can have higher valuation of at least 100% from the original valuation when the new markets are added. Additionally, we intend to generate revenue from brokering Intellectual Property Rights. Marketing We plan to position ourselves as a value added bridge for the Intellectual Property Rights sellers and buyers. We intend to create an extensive proprietary database of buyer and seller information through a use of internet and various small business networks such as small business associations throughout the world. We have not yet developed our database; however, we are working to build a database system and networks to market our business. -1- Competition The Intellectual Property Rights trading businesses are highly competitive. Our competitors include, but not limited to, the some government agencies, law firms specialized in intellectual properties, and intellectual property trading companies. Most of our competitors have much greater financial, marketing, and human resources than we have. The Internet online marketing activity is rapidly evolving and intensely competitive. Many competitors in this area have greater financial, technical and marketing resources than the Company. Many news-related sites, weblogs and other online publishers syndicate their content as an RSS Feed to whomever wants it, database management, logistics and database management technologies and the expansion of existing technologies may increase the competitive pressures on online business marketers, including the Company. Employees We currently have no employees other than Ken Osako our sole officer and director. ITEM 1A.RISK FACTORS. Not required for smaller reporting companies. ITEM 2.DESCRIPTION OF PROPERTY. We presently maintain our principal offices at an executive office located 5757 W. Century Blvd., Suite 700, Los Angeles, CA 90045 and the telephone number is (310) 348-7255. ITEM 3.LEGAL PROCEEDINGS. On or about May 15, 2007, we entered into an employment agreement whereby David Nakajima would act as President and Chief Marketing Officer of Aspire. On or about January 4, 2008, the parties entered into a Separation Agreement and General Release, which sought to terminate the employment relationship between the parties. By the terms of the Separation Agreement, Aspire agreed to pay Mr. Nakajima the amount of $230,000 in lieu of severance payments under the terms of the Employment Agreement, which amount was to be paid at the rate of $30,000 per month on the last day of each month commencing January 2008, with a final payment of $50,000 to be made on July 31, 2008. Mr. Nakajima received payment of $20,000 on January 31, 2008, and an additional payment of $10,000 on or before February 15, 2008. Since that date no additional payments have been made. In March 2009 wewere served with a lawsuit by Mr. Nakajima based on the above. At this time we have not answered such complaint and we currently considering our options with regard to this claim. Mr. Nakajima is suing the company for the basic value of $1.2 million plus unknown compound interest and as of January 31, 2009,we have accrued over $1,200,000 for this lawsuit. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. None. PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market Information Our common stock has traded on the OTC Bulletin Board system under the symbol “ASJP” since November 19, 2007. The following table sets forth the high and low trade information for our common stock for each quarter since we began trading on November 19, 2007. The prices reflect inter-dealer quotations, do not include retail mark-ups, markdowns or commissions and do not necessarily reflect actual transactions. -2- Quarter ended Low Price High Price April 30, 2008 $ $ July 31, 2008 $ $ October 31, 2008 $ $ January 31, 2009 $ $ Holders As of May 18, 2009 in accordance with our transfer agent records, we had50 record holders of our Common Stock. Dividends To date, we have not declared or paid any dividends on our common stock. We currently do not anticipate paying any cash dividends in the foreseeable future on our common stock, when issued pursuant to this offering. Although we intend to retain our earnings, if any, to finance the exploration and growth of our business, our Board of Directors will have the discretion to declare and pay dividends in the future. Payment of dividends in the future will depend upon our earnings, capital requirements, and other factors, which our Board of Directors may deem relevant. Stock Option Grants None. ITEM 6.SELECTED FINANCIAL DATA. Not applicable for smaller reporting companies. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Caution Regarding Forward-Looking Information Certain statements contained herein, including, without limitation, statements containing the words “believes”, “anticipates”, “expects” and words of similar import, constitute forward-looking statements. Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause the actual results, performance or achievements of the Company, or industry results, to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Such factors include, among others, the following: international, national and local general economic and market conditions: demographic changes; the ability of the Company to sustain, manage or forecast its growth; the ability of the Company to successfully make and integrate acquisitions; raw material costs and availability; new product development and introduction; existing government regulations and changes in, or the failure to comply with, government regulations; adverse publicity; competition; the loss of significant customers or suppliers; fluctuations and difficulty in forecasting operating results; changes in business strategy or development plans; business disruptions; the ability to attract and retain qualified personnel; the ability to protect technology; and other factors referenced in this and previous filings. Given these uncertainties, readers of this prospectus and investors are cautioned not to place undue reliance on such forward-looking statements. Plan of Operations We anticipate that our operational as well as general and administrative expenses for the next 12 months will total $225,000. The breakdown is as follows: MarketingMaterials $ Legal/Accounting $ General/Administrative $ Total $ -3- Because of our nature as a development stage company, it is unlikely that we could make a public sale of securities or be able to borrow any significant sum from either a commercial or private lender. We intend onfinancing operations primarily through funds raised in private placements. There can be no assurance that we will able to obtain additional funding when and if needed or that such funding, if available, can be obtained on terms acceptable to the Company. Capital Resources and Liquidity We are currently financing operations primarily through funds raised in private placements August 30, 2006, November 30, 2006, and April 2007. In August 2006, we completed an offering in which we raised a total of $6,700.In November 2006, we completed an offering in which we raised a total of $275,000. In April 2007, we raised $435,000.As of January 31, 2009, we had cash of$712. During the year ended January 31, 2008, we received $5,835 from a related party officer and director.The amount is due on demand and bears interest of 6% per annum. During the year ended January 31, 2008, we repaid $105,326 of the note payable to the related party officer and director. During the year ended January 31, 2008, we repaid $134,204 of the note payable to the related party officer and director. During the year ended January 31, 2009 we borrowed an additional $263,839 and repaid a total of $277,974 of notes payable to the related party officer and director. As of January 31, 2009 and 2008 the related party officer and director is owed a total of $57,452 and$71,587, respectivelyand accrued interest of $8,086 and $1,610, respectively. We recorded interest expense during the year ended January 31, 2009 and 2008 of$7,557 and $516 respectively. On July 11, 2007, we entered into a twelve month unsecured note payable for $200,000.The note accrued interest at a rate of 18%, with principle and interest due and payable on July 10, 2008. Accrued interest at January 31, 2008 was $20,148. On March 18, 2008 we converted the principle and accrued interest of $24,784into 74,928 common shares of our common stock at a conversion price of $3.00. On August 28, 2007, we entered into a twelve month unsecured note payable for $85,419.The note accrues interest at a rate of 18%,with principle and interest due and payable on August 30, 2008. Accrued interest at January 31, 2009 and 2008 was $21,863 and $6,445, respectively.A new note was entered into on August 31, 2008 with a new due date of August 30, 2009. All other terms remained the same. On October 10, 2007, we entered into a twelve month unsecured note payable for $59,177.The note accrues interest at a rate of 18%,with principle and interest due and payable on October 9, 2008. Accrued interest at January 31, 2009 and 2008 was $13.979 and $3,298, respectively. A new note was entered into on October 9, 2008 with a new due date of October 9, 2009. On October 12, 2007, we entered into a twelve month unsecured note payable for $33,767.The note accrued interest at a rate of 18%,with principle and interest due and payable on October 11, 2008. Accrued interest at January 31, 2009 and 2008 was $7,943 and $1,848. A new note was entered into on October 11, 2008 with a new due date of October 11, 2009. On November 12, 2007, we entered into a twelve month unsecured note payable for $9,040.The note accrued interest at a rate of 18%, with principle and interest due and payable on November 11, 2008.Accrued interest at January 31, 2008 was $357. On March 18, 2008 we converted the principle and accrued interest of $566into 3,202 common shares of our common stock at a conversion price of $3.00. On November 15, 2007, we entered into a twelve month unsecured note payable for $78,456.The note accrued interest at a rate of 18%, with principle and interest due and payable on November 16, 2008.Accrued interest at January 31, 2008 was $2,979.On March 18, 2008 we converted the principle and accrued interest of $4,798into 27,751 common shares of our common stock at a conversion price of $3.00. On November 26, 2007, we entered into a twelve month unsecured note payable for $64,391. The note accrued interest at a rate of 18%, with principle and interest due and payable on November 27, 2008. Accrued interest at January 31, 2008 was $2,096. On March 18, 2008 we converted the principle and accrued interest of $3,588 into 22,660 common shares of our common stock at a conversion price of $3.00. On December 28, 2007, we entered into a twelve month unsecured note payable for $127,627.The note accrued interest at a rate of 18%, with principle and interest due and payable on December 29, 2008.Accrued interest at January 31, 2008 was $2,140 On March 18, 2008 we converted the principle and accrued interest of $5,098into 44,242 common shares of our common stock at a conversion price of $3.00. -4- On January 31, 2008, we entered into a twelve month unsecured note payable for $36,284.The note accrued interest at a rate of 18%, with principle and interest due and payable on January 31, 2009.Accrued interest at January 31, 2008 was $0. On March 18, 2008 we converted the principle and accrued interest of $841into 12,375 common shares of our common stock at a conversion price of $3.00. On February 29, 2008 we entered into a twelve month unsecured note payable for $9,457.The note accrued interest at a rate of 18%, with principle and interest due and payable on February 28, 2009. On March 18, 2008 we converted the principle and accrued interest of $84into 3,180 common shares of our common stock at a conversion price of $3.00. On March 3, 2008 we entered into a twelve month unsecured note payable for $9,609.The note accrued interest at a rate of 18%, with principle and interest due and payable on March 2, 2009. On March 18, 2008 we converted the principle and accrued interest of $72 into 3,227 common shares of our common stock at a conversion price of $3.00. On March 13, 2008 we entered into a twelve month unsecured note payable for $19,472.The note accrues interest at a rate of 18%, with principle and interest due and payable on March 12, 2009. On March 18, 2008 we converted $7,708of principle and accrued interest of $48 into 2,585 common shares of our common stock at a conversion price of $3.00.Accrued interest at January 31, 2009 was $1,880.On March 13, 2009 thisnote was extended to March 31, 2010. On April 28, 2008 we entered into a twelve month unsecured note payable for $28,371.The note accrues interest at a rate of 18%, with principle and interest due and payable on April 27, 2009. Accrued interest at January 31, 2009 was $3,890. On April 28, 2009, thisnote was extended to April 28, 2010. On May 22, 2008 we entered into a twelve month unsecured note payable for $4,814.The note accrues interest at a rate of 18% per annum and is payable May21, 2009. Accrued interest at January 31, 2009 was $603. On June 3, 2008 we entered into a twelve month unsecured note payable for $14,229.The note accrues interest at a rate of 18% per annum and is payable June 2, 2009. Accrued interest at January 31, 2009 was $1,698. We do not believe we cansatisfy our cash requirements for the next twelve months from revenue and through funds raised in our private placements. We plan to raise additional capital to be usedforoperating capital. We intend to raise these funds through additional private placements. We have not identified any sources of capital, lines of credit or loans at this time. Completion of our plan of operation is subject to attaining adequate revenue and through funds raised from private placements. We cannot assure investors that adequate revenues will be generated. In the event we are not successful in reaching our initial revenue targets, Management believes that it will raise the funds required and we would then be able to proceed with our business plan for the development and marketing of our products and services along with the commencement of our business activities in 2009. In the absence of our projected revenues and the absence of additional capital we may be unable to proceed with our plan of operations. We anticipate that depending on market conditions and our plan of operations, we would incur operating losses in the foreseeable future. We base this expectation, in part, on the fact that we may not be able togenerate enough gross profit from our operations to cover our operating expenses. Consequently, there is substantial doubt about our ability to continue to operate as a going concern. As reflected in the accompanying financial statements, we are in the development stage, have a working capital deficiency of $1,798,373, a stockholders deficiency of $1,838,508 and have a negative cash flow from operations of $1,543,656 from inception. This raises substantial doubt about its ability to continue as a going concern. Our ability to continue as a going concern is dependent on our ability to raise additional capital and implement our business plan. The financial statements do not include any adjustments that might be necessary if we are unable to continue as a going concern. We have completed our efforts to become a public company and by doing so we have incurred and will continue to incur additional significant expenses for legal, accounting and related services.As a public entity, subject to the reporting requirements of the Securities Exchange Act of 1934, there are beongoing expenses associated with the ongoing professional fees for accounting, legal and a host of other expenses for annual reports and proxy statements as well as costs for (i) increased marketing and advertising to support any growth in sales for us; (ii) potential to hire additional personnel to manage and expand our operations.Moving forward, and dependent upon the execution of our business plan, we anticipate that our monthly expenses will increaseto $100,000 per month during the next twelve months. -5- Results of Operation We did not have any operating income from inception through January 31, 2009. For the year ended January 31, 2009, we recognized a net loss of $1,282,167 and for the period from inception through January 31, 2009, we recognized a net loss of $3,430,680.Expenses for the period were comprised of costs of professional fees of $66,914, consulting fees of $55,000, compensation expense of $90,000, severance expense of $1,005,587 and general and administrative expenses of $88,935. For the year ended January 31, 2008, we recognized a net loss of $2,108,895.Expenses for the period were comprised of costs of professional fees of $240,244, consulting fees of $151,510, compensation of $281,031, marketing expenses of $156,562, severance expense of $466,730 and general and administrative expenses of $772,685. Committments On August 13, 2008, we entered into an Intellectual Property Rights Sales Agreement (the “Eiwa Agreement”) with Eiwa Kokudo Kankyo, Inc. (“Eiwa”).Pursuant to the Eiwa Agreement, we agreed to pay approximately $5,454,545 (equal to 600 Million YEN) to Eiwa for the Intellectual Property of the Aqua-make system.In addition, weare entitled to sell the rights of this Intellectual Property to the third party upon signing the agreement.Pursuant to the agreement the Companyentered into an agreement with EIWA to pay the purchase price in the following manner: 1. August 29, 2008, 50 Million Japanese Yen (Approximately $454,545) 2. September 12, 2008, 50 Million Japanese Yen (Approximately $454,545) 3. September 30, 2008, 200 Million Japanese Yen (Approximately $1,818,182) 4. January 31, 2009, 300 Million Japanese Yen (Approximately $2,727,273) On November 27, 2008 we notified Eiwathat were were unilaterally nceling the agreement. We have not made any payments and we are in default under the payment terms of the agreement.If Eiwa does not agree to cancel the agreement, we might be required to make the payments as per the agreement.We have not been made aware of whether Eiwa is pursuing any remedies associated with the cancellation.It is very possible that we will incur a material liability with this cancelled agreement. The reason no liability has been recorded for the cancelled purchase agreement with Eiwa is because we have not recorded any amounts due under the intangible purchase agreement as no property has been received – we do not receive the IP until all payments have been made. Since no payments have been made and no property has been received, this is disclosed as a commitment only. Thereafter, on August 15, 2008, we entered into an Intellectual Property Rights Sales Agreement with Global Investment Service, Inc. (“GIS”) to sell the Intellectual Property of the Aqua-make system to GIS for $14,545,455 (equal to 1.6 Billion YEN).Pursuant to the GIS Agreement, we have the right of first refusal to buyIntellectual Property back from GIS in the event that GIS agrees to sell the intellectual property within three years from August 15, 2008 by issuing 3.2 million shares of our common stock.We also need to agree to purchase the Intellectual Property to exercise the buy back option.As part of such conditions, wehaveagreed not to split our stock for the next three years.Pursuant to the agreement, GIS entered into a note with usto pay the purchase price in the following manner: 1. August 29, 2008, 200 Million Japanese Yen (Approximately $1,818,182) 2. September 30, 2008, 400 Million Japanese Yen (Approximately $3,636,354) 3. January 31, 2009, 1 Billion Japanese Yen (Approximately $9,090,909) Pursuant to the agreement we are required to pay a fixed royalty amount of 13,340,000 Japanese Yen (Approximately $121,273) monthly to GIS for the license to operate the business and to use our best efforts to market the product in the United States.As of September 15, 2008 we not made any royalty payments. As of October 31 2008 we have received payments of approximately $84,949 and Global Investment Services, Inc. is in default under the payment terms of the agreement.On November 30, 2008 we received notice of termination of the agreementfrom Global Investment Services, Inc. As of January 31, 2009 we have recorded a gain in liquidated damages of $84,949. SUBSEQUENT EVENTS On April 30, 2009 we entered into a twelve month unsecured note payable for 5,000,000 JPY (approximately $52,000).The note will accrue interest at a rate of 20% per annum and is payable April 30, 2010. As of April 30, 2009 the related party officer and director has entered into additional notes payable totaling $15,000.The terms of these notes are consistent with previously issued notes. -6- Critical Accounting Policies The Company’s financial statements and related public financial information are based on the application of accounting principles generally accepted in the United States (“GAAP”). GAAP requires the use of estimates; assumptions, judgments and subjective interpretations of accounting principles that have an impact on the assets,liabilities, revenue and expense amounts reported. These estimates can also affect supplemental information contained in our external disclosures including information regarding contingencies, risk and financial condition. We believe our use if estimates and underlying accounting assumptions adhere to GAAP and are consistently and conservatively applied. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ materially from these estimates under different assumptions or conditions. We continue to monitor significant estimates made during the preparation of our financial statements. Our significant accounting policies are summarized in Note 1 of our financial statements. While all these significant accounting policies impact its financial condition and results of operations, we view certain of these policies as critical. Policies determined to be critical are those policies that have the most significant impact on our financial statements and require management to use a greater degree of judgment and estimates. Actual results may differ from those estimates. Our management believes that given current facts and circumstances, it is unlikely that applying any other reasonable judgments or estimate methodologies would cause effect on ourresults of operations, financial position or liquidity for the periods presented in this report. Recent Accounting Pronouncements In December 2007, the Financial Accounting Standards Board (FASB) issued SFAS No. 160, “Noncontrolling Interests in Consolidated Financial Statements – an amendment of ARB No. 51”.This statement improves the relevance, comparability, and transparency of the financial information that a reporting entity provides in its consolidated financial statements by establishing accounting and reporting standards that require; the ownership interests in subsidiaries held by parties other than the parent and the amount of consolidated net income attributable tothe parent and to the noncontrolling interest be clearly identified and presented on the face of the consolidated statement of income, changes in a parent’s ownership interest while the parent retains its controlling financial interest in its subsidiary be accounted for consistently, when a subsidiary is deconsolidated, anyretained noncontrolling equity investment in the former subsidiary be initially measured at fair value, entities provide sufficient disclosures that clearly identify and distinguish between the interests of the parent and the interests of the noncontrolling owners. SFAS No. 160 affects those entities that have an outstanding noncontrolling interest in one or more subsidiaries or that deconsolidate a subsidiary. SFAS No. 160 is effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2008. Early adoption is prohibited. The adoption of this statement is not expected to have a material effect on the Company's financial statements. In March 2008, the FASB issued SFAS No.161, “Disclosures about Derivative Instruments and Hedging Activities, an amendment of FASB Statement No.133”(SFAS161). This statement is intended to improve transparency in financial reporting by requiring enhanced disclosures of an entity’s derivative instruments and hedging activities and their effects on the entity’s financial position, financial performance, and cash flows.SFAS161 applies to all derivative instruments within the scope of SFAS 133, “Accounting for Derivative Instruments and Hedging Activities” (SFAS 133) as well as related hedged items, bifurcated derivatives, and nonderivative instruments that are designated and qualify as hedging instruments. Entities with instruments subject toSFAS161 must provide more robust qualitative disclosures and expanded quantitative disclosures.SFAS 161 is effective prospectively for financial statements issued for fiscal years and interim periods beginning after November15, 2008, with early application permitted. We are currently evaluating the disclosure implications of this statement. In May 2008, the FASB issued SFAS No. 162, “The Hierarchy of Generally Accepted Accounting Principles.” SFAS No. 162 identifies the sources of accounting principles and provides entities with a framework for selecting the principles used in preparation of financial statements that are presented in conformity with GAAP. The current GAAP hierarchy has been criticized because it is directed to the auditor rather than the entity, it is complex, and it ranks FASB Statements of Financial Accounting Concepts, which are subject to the same level of due process as FASB Statements of Financial Accounting Standards, below industry practices that are widely recognized as generally acceptedbut that are not subject to due process. The Board believes the GAAP hierarchy should be directed to entities because it is the entity (not its auditors) that is responsible for selecting accounting principles for financial statements that arepresented in conformity with GAAP. SFAS 162 is effective 60 days following the SEC’s approval of PCAOB Auditing Standard No.6, Evaluating Consistency of Financial Statements (AS/6). The adoption of FASB 162 is not expected to have a material impact on the Company’s financial position. In May 2008, the FASB issued SFAS No. 163, “Accounting for Financial Guarantee Insurance Contracts-an interpretation of FASB Statement No. 60.” Diversity exists in practice in accounting for financial guarantee insurance contracts by insurance enterprises under FASB Statement No. 60, Accounting and Reporting by Insurance Enterprises. This results in inconsistencies in the recognition and measurement of claim liabilities. This Statement requires that an insurance enterprise recognize a claim liability prior to an event of default (insured event) when there is evidence that credit deterioration has occurred in an insured financial obligation. This Statement requires expanded disclosures about financial guarantee insurance contracts. The accounting and disclosure requirements of the Statement will improve the quality of information provided to users of financial statements.SFAS 163 is effective for financial statements issued for fiscal years beginning after December 15, 2008,and interimperiods within those fiscal years. The adoption of FASB 163 is not expected to have a material impact on the Company’s financial position. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements, financings, or other relationships with unconsolidated entities or other persons, also known as “special purpose entities” (SPEs). ITEM7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not applicable because we are a smaller reporting company. -7- ITEM8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of: Aspire Japan, Inc. We have audited the accompanying balance sheets of Aspire Japan, Inc. “the Company” (a development stage company) as of January 31, 2009 and 2008, and the related statements of operations, changes in stockholders’ deficit and cash flows for the two years then ended and the period February 2, 2005 (inception) to January 31, 2009. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly in all material respects, the financial position of Aspire Japan, Inc. (a development stage company) as of January 31, 2009 and 2008 and the results of its operations and its cash flows for the two years then ended and the period February 2, 2005 (inception) to January 31, 2009 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company has a net loss from inception of $3,430,680, a working capital deficiency of $1,798,373, a stock holder's deficiency of $1,838,508 and used cash in operations of $1,543,656 from inception.These factors raise substantial doubt about the Company's ability to continue as a going concern.Management's plans concerning these matters are also described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. WEBB & COMPANY, P.A. Certified Public Accountants Boynton Beach, Florida May 18, 2009 -8- Aspire Japan, Inc. (A Development Stage Company) BALANCE SHEETS January 31, ASSETS CURRENT ASSETS Cash $ $ Prepaid expenses - TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT, NET - OTHER ASSETS Deposits - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ Accrued interest Accrued interest - related party Accrued severance Note payable Loan payable -related party TOTAL CURRENT LIABILITIES LONG TERM LIABILITIES Note payable - TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Preferred Stock - Par value $.001; Authorized: 50,000,000 Issued and Outstanding: none - - Common Stock - Par value $0.001; Authorized: 100,000,000 Issued and Outstanding:7,854,150 and7,660,000, respectively Additional Paid-In Capital Other Comprehensive Income (Loss) ) ) Accumulated Deficit during development stage ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND DEFICIT $ $ The accompanying notes are an integral part of these financial statements. -9- Aspire Japan, Inc. (A Development Stage Company) STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS For the period February 2, 2005 For the Year Ended January 31, (inception) to January 31, 2009 Revenue $
